Dear Mr. Lambert:
Our office is in receipt of your letter of October 5, 1993, requesting an opinion on State District Judge Ralph Tyson's ruling of July 19, 1993 (State of Louisiana vs. Theodore Schirmer, docket No. 5-93-133, 19th Judicial District Court), LSA-R.S. 18:1462, as it relates to the ban on political activity within a 600-foot radius.
As you are aware, the subject matter of your opinion request is currently pending on appeal before the Louisiana Supreme Court, due to the 19th Judicial District Court's granting of a Motion to Quash.  Our interpretation of this criminal action is that Judge Tyson's ruling on LSA-R.S. 18:1462, as being unconstitutional, applies only to Ted Schirmer and is not binding on any other judge or judicial district, unless and until the Louisiana Supreme Court upholds the ruling. Therefore, it is our opinion that the state shall adhere to the United States Middle District Court's ruling that the statute is constitutional, which was also upheld by the United States Fifth Circuit Court of Appeals, Schirmer v. Edwards, No. 92-3900, and enforce LSA-R.S. 18:1462.
Additionally, Act 219 of the 1993 Regular Session of the Louisiana Legislature enacted LSA-R.S. 18:1300.6, effective August 15, 1993 and precleared September 17, 1993, which states:
     A.  It shall be unlawful for any person to circulate recall petitions or seek signatures to a recall petition within any polling place being used in an election on election day or within any place wherein absentee voting is being conducted, or within a radius of six hundred feet of the entrance to any polling place being used in an election on election day or any place wherein absentee voting is being conducted.
     B.  Whoever violates any provision of this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.  On a second offense or any succeeding offense, the penalty shall be a fine of not more than one thousand dollars or imprisonment for not more than one year, or both.
This new law by the legislature specifically prohibits the circulation of recall petitions for signing within six hundred feet of a polling place on election day, in addition to the political activity prohibitions in LSA-R.S. 18:1462. In sum, it is the opinion of this office that the state election officials are charged with the responsibility of upholding the law, specifically LSA-R.S. 18:1462 and 1300.6, and prohibit all political activity described in said statutes, including summoning a law enforcement officer to enforce the law.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: ANGIE R. LaPLACE Assistant Attorney General
RPI/ARL/pb/0025s